Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 Response to Amendment
The amendment filed 11/19/2021 has been entered.  Claims 1-14 & 16-20 remain pending.  Claim 15 has been cancelled. 
Response to Arguments
Applicant’s arguments, see Remarks filed 11/19/2021 and Examiner Interview Summary mailed 01/04/2022, have been fully considered and are persuasive.  The rejection of 09/20/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 & 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Hamel as modified by Johnson, as evidenced by Ferleger and Sawyer, described in Final Rejection mailed 09/20/2021, however the prior art does not teach nor disclose wherein the ratio of the blade thickness to the product of the circumferential pitch and the cosine of the blade inlet angle is 0.1-0.7 at 0%-30% span locations nor is also 0.01-0.2 between 30%-100% span locations. 

Ferleger teaches where blockage is a function of maximum thickness of a blade divided by the maximum space between the blades (Col 5 Lns 58-59) but does not address how blockage may vary at different points along a blades span. 
Sawyer does teach that the space between blades is a product of blade pitch length at a particular span location and the cosine of a leading edge blade inlet angle (Col 4 Eq 7) but is otherwise silent about blockage as various span locations. 
For the above aforementioned reasons, there is no teaching in the prior art that would make the plurality of distinct claimed ratio ranges, at distinct and different ranges of span locations, obvious to one of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745